                                                          United States District Court
                                                         Western District of Washington




Esther Hoffman, et al
                                                                                             Case Number: 2:18-cv-01132-TSZ

 Plaintiff(s)                                                                                APPLICATION FOR LEAVE TO APPEAR
                                                                                             PRO HAC VICE
 V.

Transworld Systems Incorporated, et al


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Bryan C. Shartle                             hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Transworld Systems Inc; National Collegiate Student Loan Trust 2003-1; National Collegiate Student Loan Trust 2004-1; National Collegiate Student Loan Trust 2004-2; National Collegiate
Student Loan Trust 2005-1; National Collegiate Student Loan Trust 2005-2; National Collegiate Student Loan Trust 2005-3; National Collegiate Student Loan Trust 2006-1; National Collegiate
Student Loan Trust 2006-2; National Collegiate Student Loan Trust 2006-3; National Collegiate Student Loan Trust 2006-4; National Collegiate Student Loan Trust 2007-1; National Collegiate
Student Loan Trust 2007-2; National Collegiate Student Loan Trust 2007-3; National Collegiate Student Loan Trust 2007-4; & National Collegiate Master Student Loan Trust.



The particular need for my appearance and participation is:
To fulfill my clients' requests that I actively participate in their defense of this action.



   Bryan C. Shartle
I,                                                                         understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


        August 4, 2020                                                                                                    Bryan C. Shartle
Date:                                                                     Signature of Applicant: s/


           U.S. District Court – Pro Hac Vice Application                                                                                                             Page 3
           Revised May 21, 2020
Pro Hac Vice Attorney

Applicant's Name:                 Bryan C. Shartle
Law Firm Name:                    Sessions Fishman Nathan & Israel
Street Address 1:                 3850 N. Causeway Blvd., Ste. 200
Address Line 2:

City:   Metairie                                      State: LA             Zip:   70002-7227
Phone Number w/ Area Code 504-828-3700                                                               Louisiana
                                                                  Bar #
                                                                          27640              State
Primary E-mail Address: bshartle@sessions.legal
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       jdauzat@sessions.legal


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Bryan C. Shartle                                         is unable to be present upon any date
assigned by the court.
        8/05/2020                                                      Stephen G. Skinner
Date:                             Signature of Local Counsel: s/

Local Counsel's Name:             Stephen G. Skinner
Law Firm Name:                    Andrews Skinner, P.S.
Street Address 1:                 645 Elliott Avenue West
Address Line 2:                   Suite 350
City:   Seattle                                       State:   WA           Zip:     98119
Phone Number w/ Area Code           206-223-9248                  Bar #   17317




             U.S. District Court – Pro Hac Vice Application                                               Page 4
             Revised May 21, 2020
                               Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.

                8/04/2020                             Bryan C. Shartle
 Date Signed                        Signature s/
                                                      (Pro Hac Vice applicant name)




     U.S. District Court – Pro Hac Vice Application                                              Page 5
     Revised May 21, 2020
